BAKES, Justice,
dissenting:
I cannot agree with the majority’s reasoning or conclusion. The majority states,
“The issue presented by this appeal is whether a lump sum settlement agreement constitutes a final decision of the Commission which is subject to a motion for reconsideration or rehearing under the provisions of I.C. § 72-718. Because the Commission entered no findings of fact or conclusions of law or any memorandum decision explaining its reasons for denying the motion for reconsideration, we are unable to ascertain whether the Commission reached the merits of the motion or whether it subscribed to the argument of counsel for the surety that the Commission is without authority to hear a motion for reconsideration of a lump sum settlement agreement.”
The majority then concludes that a lump sum settlement agreement is a final decision and is subject to a motion for reconsideration pursuant to I.C. § 72-718. Accordingly, the majority reverses the commission’s order denying claimant’s motion for reconsideration and remands the case to the commission for findings of fact and conclusions of law.
First, I am troubled that the majority has elected to remand with instructions that the commission is to make findings of fact and conclusions of law explaining the denial of the motion to reconsider. This Court has never required that a denial of a motion for reconsideration by trial courts be accompanied by findings of fact or conclusions of law. To require the commission to make findings of fact and conclusions of law when denying such motions would be to require more of the commission than is required of either trial courts or appellate courts in this state. Nothing in the statutes or the commission’s own rules requires such findings. Upon what record is the commission to make findings? There has been no hearing before the commission. *761Surely the majority is not suggesting that the commission make findings based upon conflicting affidavits.
When this Court denies a petition for rehearing, we are not required to issue an opinion re-articulating the facts of the case or the reasons for the denial of the rehearing. Nor are trial courts required to issue such findings when ruling on motions to alter or amend a judgment, filed pursuant to I.R.C.P. 59(e). There is nothing in the statutes or rules of the commission to require the commission to make findings.
Additionally, I believe that a remand to the commission so that the commission may determine whether good cause exists to set aside the lump sum agreement is simply unnecessary in this case. The commission, in refusing to grant the motion to reconsider, has already determined that good cause does not exist to set aside the lump sum agreement. In reaching this decision, the commission had before it affidavits submitted by the parties as well as claimant’s medical record. One affidavit, submitted by the surety, which the majority fails to mention, indicates that every attempt was made to negotiate fairly with the claimant before a lump sum settlement agreement was entered into. In this affidavit, Betty Jo Graham indicated that claimant was encouraged to carefully consider the settlement before signing. The affidavit also indicates that it was the claimant himself, after consultation with his wife, who insisted upon promptly signing the agreement and expediting the commission’s approval of the agreement. Based upon this affidavit, the Industrial Commission would be justified in denying the motion to reconsider its previous approval of the lump sum settlement entered into between the parties. As for the affidavits submitted by claimant, it is clear that the commission, as the finder of fact, was responsible for weighing the import of the affidavits. Although claimant’s affidavits outlined a different version of events, the Industrial Commission was justified in electing to believe Ms. Graham’s affidavit. The fact that a greater number of witnesses support a view different from the conclusion reached is of no moment in determining the preponderance of the evidence. Houser v. Southern Idaho Pipe & Steel, Inc., 103 Idaho 441, 445, 649 P.2d 1197, 1201 (1982); Arnold v. Splendid Bakery, 88 Idaho 455, 459, 401 P.2d 271, 275 (1965).
Further, despite the majority’s statements to the contrary, the commission was well aware of the claimant’s epilepsy. The claimant’s medical records, which claimant admits were before the commission, are replete with references to this condition. These medical records also contained conflicting medical opinions from which the commission could ascertain that, under the facts of this case, the settlement was fair to both parties, regardless of the claimant’s intellectual and vocational limitations. Here, having considered these many affidavits and the available medical records, the commission did not err in electing to stand by its original approval of the settlement agreement.
Although it is clearly evident that the commission did consider the merits of the motion for reconsideration before denying it, the majority states that, due to a lack of findings of fact and conclusions of law “we are unable to ascertain whether the commission reached the merits of the motion or whether it subscribed to the argument of counsel for the surety that the commission is without authority to hear a motion for reconsideration of a lump sum settlement agreement.” From this the majority reasons that this case must be reversed and remanded to the commission for findings of fact and conclusions of law explaining the commission’s reasons for denying the motion for reconsideration. However, “the argument of counsel for the surety that the commission is without authority [under I.C. § 72-718] to hear a motion for reconsideration of a lump sum settlement agreement,” was really raised for the first time on appeal. Nowhere in the surety’s reply to the motion for reconsideration, which was filed with the Industrial Commission, does the surety make that argument. In fact, in the surety’s reply to the motion for reconsideration, which addresses the merits of claim*762ant’s arguments, the surety cites to I.C. § 72-718. Thus, a review of the record before the commission indicates that the parties effectively agreed that the commission could reconsider its approval of the lump sum agreement. From this it is very clear that the commission did reach the merits of the motion for reconsideration.
Since there is no requirement in either the statutes or the rules of the Industrial Commission, or the rules of the courts for that matter, which require findings of fact and conclusions of law upon a ruling on a motion for reconsideration, there is no basis for reversing the commission in this case. The commission has once addressed this motion for reconsideration on the merits. That should be enough. Decisions under I.C. § 72-404 approving or rejecting lump sum settlement agreements are exclusively within the jurisdiction and discretion of the commission, and accordingly the decision of the commission should be affirmed.